Citation Nr: 9911881	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-42 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

The propriety of the reduction from 60 percent to 20 percent 
disabling for the service-connected right femoral shortening.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to September 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the RO.  

In February 1999, the veteran testified before this Member of 
the Board in Washington, DC.  



REMAND

In November 1995, the RO proposed to reduce the 60 percent 
evaluation assigned for the veteran's service-connected right 
femoral shortening to 20 percent disabling.  The veteran was 
notified of the proposed reduction, and, in February 1996, 
the RO formally reduced the rating, effective on May 1, 1996.  
The veteran appealed.  

In a May 1998 statement from the veteran's representative, it 
was noted that the veteran was in receipt of disability 
benefits from the Social Security Administration "solely due 
to his service-connected right leg condition."  Copies of 
any decision awarding SSA benefits and the medical evidence 
on which such a decision was based are not currently of 
record.  The RO must obtain copies of the decision and 
medical evidence prior to final appellate consideration.  

Furthermore, the reduction in evaluation was based on one VA 
examination in July 1995 which indicated no evidence of 
nonunion of the femur-the schedular criteria required for a 
60 percent evaluation.  A second examination was conducted in 
October 1997 examination.  Neither of these examinations, 
however, included X-ray studies of the femur.  The RO should 
arrange for another VA examination, to include X-ray studies.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since October 1997 
for his service-connected right leg 
disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should obtain from SSA copies 
of any decision to award the veteran 
disability benefits and all medical 
records upon which any such decision was 
based.

3.  Then, the RO should schedule the 
veteran for a comprehensive VA orthopedic 
examination to determine the current 
severity of his right leg shortening.  
All indicated tests must be conducted, 
including range of motion and X-ray 
studies.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should specifically state 
whether there is evidence of nonunion of 
the right femur.  The examiner also 
should comment of the degree of any 
painful motion or weakness involving that 
extremity.  A complete rationale for any 
opinion expressed must be provided.  

4.  After the development requested above 
has been completed, the RO should again 
review the propriety of the reduction in 
rating.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



